                                                                                     Maryland Community     HQ<~Ith   Initiatives, Inc,
                                                                                     24~.0   Pennsylvania Avenue, Suite 200
                                                                                     Baltimore, MD 21217
                                                                                     410-728-2080        4:1.0-728-2038 Fax

COMMUNITY HEALTH INITIATIVES

              May 31,2016

              To Whom It May Concern:

              The purpose of this letter is to serve as a home substance abuse treatment plan for a returning
              citizen. Mr. Jawad Musa is applying for clemency and relief from a life sentence. It has been
              dooumented that Mr. Musa is a substance abusing individuaL He would be better served in
              substance ab1.1se treatment rather than serving a prison sentence. Jawad Musa's substance ab11se
              qualifies him to be enrolled into a treatment pr<;>gram. If he is released to Maryland Communlo/
              Health Initiative@ Penn-N01th Recovery Center an assessme11t will be conducted for evaluaj~on
              and intake, A determination will be made on an.ASAM PPC- Level of care. Jawad will ~err qe
              enrolled.in substance abuse treatment at Penn"North R.ecovety Center where he will receive
              auricular acupuncture, group and individual counseling. He will also re;>ide in Penn- North
              Supportive Housing. ·

              Penn-North Recovery Center provides an eighteen month treatment pxogram for clients and
              while in treatment they are provided wrap around services, which include mental health
              evah1ation and treetment if needed, employment development services, educational services
              including G.E.D. classes, and life skills training. Jawad will be tequired to submit three randpm
              urinalysis samples ~~very week to verify that he continues to maintain substance-free status ..1\S
              counseling professionals the staff will support him in his quest to move forward in the treatm~nt
              a.11d recovery process. Mr. Musa will be required to attend fourteen 12-Step meetings, such as
              Narcotics Anonymous (N.A.) or Alcoholic Anonymous meetings each week.

              While engaged in treatment Mr, Mus a will be required to attend and participate in all of the
              required criteria as prescribed in the curriculum which is set by substance abuse counselors,
              social workers, and mental health professionals at Penn-North Recovery Center.

               I would add that since Mr, 1awad Musa has requested and is qualified fot substance abuse
              treatment that the clemency board would allow him to continue to move forward in the treatrrtent
              and recovery process. If you have any questions or concerns pertaining to this letter please fe~I
              free to contact me via phone@ 410.728.2080, Monday through Friday from 8:30AM to 5:OQ
M~>ryl~no JJ'ila
501 (cl(3l nonpront,
comm1Jnily-based
org<~niz~>tion .s~rvins:
Individuals In recovery
from tnelr addiction
wilh acupuncture and
other healing arls.
Maryland CHI was
founded by and is
affilis~ed   with
Tal Sopnla Jnstllule.
                                                                           Exhibit "C"
